ALLEN, Judge.
The appellant was placed on probation for certain criminal offenses, and he now challenges various conditions of this probation. As in Martin v. State, 618 So.2d 737 (Fla. 1st DCA 1993), the Bay County Work Program payment must be stricken as there was no statutory authority for this assessment. And because the written orders must conform to the court’s oral pronouncement, e.g., True-blood v. State, 635 So.2d 1024 (Fla. 1st DCA 1994), the monthly First Step payment must be amended to require only a one-time payment. The state concedes error as to these matters, and we reverse the challenged orders in this regard. The orders are otherwise affirmed, and the cause is remanded.
BARFIELD and WOLF, JJ., concur.